Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide an adequate written description of the “security lock”, as set forth in claims 10-12, and the “adjustment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following phrases lack antecedent basis; “the ground”, “the adjustment bar”, and “the force”, as set forth in claim1; 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (5,803,694) in view of Julian ((7.341.507).
      Steel shows;
1.  A self-climbing platform (10) adapted to movably attach to an essentially cylindrical and vertical structure, the self-climbing platform comprising: a main support (16 and plate for supporting winch base (52); 
     a platform (at 12) connected to the main support, the platform forming a surface for supporting a load, the platform being adapted to hang from the vertical structure above the ground with a cable (57) connected to a tree. 
       Steele does not show the connector.
     Julian (7,341,507) shows a connector comprising: 
     a retaining strap (32) configured to surround at least a portion of the vertical structure; an adjustment lock (note Fig.2 adjacent to the left end of the strap, as is conventional) attached to the retaining strap; and 
    a bracket comprising an upper member (12) and a lower member (26), the upper member connecting, on one side, to the adjustment bar (18-24, adj. 34 at 46) and to a second side of the lower member (at 46, adj. to 12) to form a triangulated structure, the bracket being configured to a cantilevered position with respect to a vertical structure.

2. The self-climbing platform of claim 1, the cable (57) being connected to the bracket by a bearing element (36).
3. The self-climbing platform of claim 1 in that the cable (57) is connected to the main support for suspending the platform.
4. The self-climbing platform of claim 1, in that the cable is connected to the platform to suspend it.
5. The self-climbing platform of claim 1, in that the cable is connected to the platform with a winch (56) for lifting and suspending the platform when the connector is engaged with the vertical structure.
6. The self-climbing platform of one of claim 1, in that the platform comprises a safety railing (at 24).
7. The self-climbing platform of one of claim 1, in that the platform comprises a seat (38).
       With respect to use of ski, as set forth in claims 8 and 9, the examiner TAKES OFFICIAL NOTICE that the interchanging of skis for wheels, when sliding is 
8. The self-climbing platform of one of claim 1, in that the platform comprises at least one ski to slide along the vertical structure.
9. The self-climbing platform of claim 8, wherein the ski is configured to slide around the vertical structure and allow rotation of the platform around the vertical structure while suspended by the cable.
     Claims 10-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (5803694) in view of Julian ((7.341.507), as applied to claim1 above, and further in view of Cohen (2005/0044905).
    Cohen teaches that is known to a security lock to temporarily fix a hunter’s platform to a tree.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily lock Steele hunter’s platform to a tree, as taught by Cohen, since it would have provided the predictable results of unwanted removal.
10. The self-climbing platform of one of claim 1, in that the self-climbing platform is temporarily fixed to the vertical structure using a security lock.

11. The self-climbing platform of claim 10, wherein the security lock is biased for a resilient member to engage the vertical structure.
12. The self-climbing platform of claim 11, the resilient member being a spring.
     Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (2003/0178251) in view of Julian ((7.341.507).
     Hewitt shows;
1.  A self-climbing platform (10) adapted to movably attach to an essentially cylindrical and vertical structure (28), the self-climbing platform comprising: a main support (at 14); 
     a platform (16) connected to the main support, the platform forming a surface for supporting a load, the platform being adapted to hang from the vertical structure above the ground with a cable (18) connected to a connector (at 22), the connector comprising: 
     a retaining strap (24a) configured to surround at least a portion of the vertical structure; an adjustment lock (90) attached to the retaining strap; and 

       Hewitt does not show his bracket the upper member connecting, on one side, to the adjustment bar and to a second side of the lower member to form a triangulated structure.
     Julian (7,341,507) shows a connector comprising: 
     a retaining strap (32) configured to surround at least a portion of the vertical structure; an adjustment lock (note Fig.2 adjacent to the left end of the strap, as is conventional) attached to the retaining strap; and 
    a bracket comprising an upper member (12) and a lower member (26), the upper member connecting, on one side, to the adjustment bar (18-24, adj. 34 at 46) and to a second side of the lower member (at 46, adj. to 12) to form a triangulated structure, the bracket being configured to a cantilevered position with respect to a vertical structure.
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a connector, as 
2. The self-climbing platform of claim 1, the cable (18) being connected to the bracket by a bearing element (36).
3. The self-climbing platform of claim 1 in that the cable (18) is connected to the main support (at 14) for suspending the platform.
4. The self-climbing platform of claim 1, in that the cable is connected to the platform to suspend it.
5. The self-climbing platform of claim 1, in that the cable is connected to the platform with a winch (14) for lifting and suspending the platform when the connector is engaged with the vertical structure.
7. The self-climbing platform of one of claim 1, in that the platform comprises a seat (68).
       With respect to use of ski, as set forth in claims 8 and 9, the examiner TAKES OFFICIAL NOTICE that the interchanging of skis for wheels, when sliding is desired is a conventional practice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
8. The self-climbing platform of one of claim 1, in that the platform comprises at least one ski to slide along the vertical structure.
9. The self-climbing platform of claim 8, wherein the ski is configured to slide around the vertical structure and allow rotation of the platform around the vertical structure while suspended by the cable.
     Claims 10-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (2003/0178251) in view of Julian ((7.341.507), as applied to claim1 above, and further in view of Cohen (2005/0044905).
    Cohen teaches that is known to a security lock to temporarily fix a hunter’s platform to a tree.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have temporarily lock Hewitt hunter’s platform to a tree, as taught by Cohen, since it would have provided the predictable results of unwanted removal.
10. The self-climbing platform of one of claim 1, in that the self-climbing platform is temporarily fixed to the vertical structure using a security lock.
    With respect to the security lock, as set forth in claims 10 and 11, to have used a conventional security lock, it would have been obvious to one of ordinary skill in 
11. The self-climbing platform of claim 10, wherein the security lock is biased for a resilient member to engage the vertical structure.
12. The self-climbing platform of claim 11, the resilient member being a spring.
       Applicant’s election without traverse of Group I in the reply filed on 7/26/21 is acknowledged.
Claim 13 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/21.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634